Citation Nr: 0422765	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  94-31 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to exposure to Agent Orange.

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to an increased (compensable) disability 
evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to 
March 1975 and from April 1975 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in October 1993 by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case in July 2000 in order to comply 
with the veteran's request for a travel Board hearing.  In 
June 2004, the veteran responded in writing that he intended 
to appear for the scheduled travel Board hearing at the RO 
later that month, but he ultimately failed to report.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify him if 
further action is required on his part.


REMAND

The veteran acknowledges that he never served in the Republic 
of Vietnam.  He contends that he was exposed to herbicides 
and/or chemicals while stationed at Fort Meade, Maryland.  
The RO should contact the National Personnel Records Center 
(NPRC) in St. Louis, Missouri in order to determine whether 
Agent Orange, herbicides, or chemicals were stored at Fort 
Meade during the time the veteran was stationed there between 
1974 and 1975.

The veteran has submitted private medical evidence supporting 
this claim.  Of note, T.F.S., D.P.M., a podiatrist, provided 
written letters in November 1995 and October 1997 in which he 
opined that the veteran's heavy keratosis of the feet was 
possibly due to chemical exposure while in the military.  It 
is well established that VA is not bound to accept medical 
opinions that are based on history supplied by the veteran 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993).  The Board notes, however, that the 
veteran is competent to offer testimony as to any symptoms he 
experienced or that were amenable to lay observation.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  The veteran's service 
medical records do not show that the veteran was exposed to 
herbicides or chemical agents.  It is unclear whether Dr. 
T.F.S. had access to the veteran's service medical records 
and medical history since discharge.  Given that the current 
record does not show that the veteran was exposed to 
"chemicals" during service, the Board finds that the RO 
should schedule an appropriate examination for an opinion 
regarding the etiology of the veteran's current skin/foot 
disorder.

The veteran also maintains that he has lost the ability to 
hear in his right ear.  It appears that VA last tested the 
veteran's hearing in the early 1990s.  The Board finds that a 
current audiologic examination of the veteran's service-
connected right ear hearing loss is necessary before 
addressing this issue on appeal.  The Board notes that 
effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  On remand, as discussed in detail 
below, when readjudicating this issue, the RO should consider 
the relevant criteria in effect prior to and after June 10, 
1999.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC for the following:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.  
VCAA, 38 U.S.C.A. § 5100 et seq. (West 
2002).  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
and any other applicable legal precedent.  
The RO should allow the appropriate 
period of time for response.  

?	The veteran should be asked to 
provide additional, specific details 
regarding his claimed exposure to 
herbicides and chemicals while 
stationed at Fort Meade, Maryland.

?	The RO should contact the NPRC in 
order to determine whether the 
veteran was exposed to herbicides at 
any of his units during service, 
especially while stationed at Fort 
Meade, Maryland.

2.  The RO should take appropriate steps 
to obtain any other pertinent evidence 
identified but not provided by the 
veteran.  In any event, the RO should 
associate with the claims file any more 
recent records pertaining to VA treatment 
or evaluation of the veteran for the 
disabilities at issue.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform him and 
request him to submit the outstanding 
evidence.

4.  After the above has been 
accomplished, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current nature and 
etiology of any current skin and/or foot 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

?	The examiner should provide an 
opinion, with complete rationale, as 
to whether it is "at least as 
likely as not" that any currently 
diagnosed skin and/or foot disorder, 
currently diagnosed as keratosis of 
the feet, is related to the 
veteran's active service from 1974 
to 1975, to include due to exposure 
to Agent Orange/herbicides/chemical 
agents.  The examiner should address 
the medical opinions provided by 
T.F.S., D.P.M., in which he states 
that the veteran's skin/foot 
disorder is possibly related to 
chemical exposure during service.  
(Dr. T.F.S.'s letters are marked 
with green tabs located on the right 
hand side of the claims file that 
read "TFS-1" and "TFS-2".)

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

5.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
state-licensed audiologist to ascertain 
the severity of his right ear hearing 
loss.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination must include a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test conducted 
without the use of hearing aids.  The 
puretone threshold average (based on the 
sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by 
four) for each ear should be provided.  

6.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
readjudicate the veteran's claims in 
light of any recent amendments to the 
law, including the old and amended 
versions of 38 C.F.R. §§ 4.85-4.87, if 
applicable, effective prior to and after 
June 10, 1999.

7.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should include a 
review of all pertinent laws and 
regulations and should reflect RO 
consideration of all pertinent evidence.

After undertaking any additional development that the RO may 
deem necessary, the RO should review the expanded record and 
readjudicate these issues on REMAND.  The veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




